215 F.3d 723 (7th Cir. 2000)
Lonnie Kimbro,    Plaintiff-Appellant,v.Pepsico, Inc., et al.,    Defendants-Appellees.
No. 99-2823
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 15, 2000
Decided June 2, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 97 C 935--Paul E. Riley, Judge.
Before Posner, Chief Judge, and Easterbrook and Diane  P. Wood, Circuit Judges.
Posner, Chief Judge.


1
Lonnie Kimbro sued his  former employer, Frito-Lay, for having violated  the federal age discrimination law by firing him,  allegedly on account of his being over 40. He  joined with this claim a supplemental claim under  state law against two of his supervisors at  Frito-Lay, plus Super Valu, Inc., doing business  under the name of Shop 'N Save, and a Shop 'N  Save store manager named Ansell, for tortious  interference with his employment contract with  Frito-Lay. (Other defendants have fallen by the  wayside.) The district court granted summary  judgment for the defendants.     With regard to the age discrimination claim, the  judgment is unexceptionable; far from having  presented evidence of age discrimination, Kimbro  claims that his discharge was brought about by  the hostility of the store manager to him on  grounds unrelated to age, and this is virtually  an admission that his age was not a factor in  Frito-Lay's decision to fire him. More  interesting is the tort claim. The district judge  held it preempted by section 301 of the Taft-  Hartley Act, 29 U.S.C. sec. 185, which has been  construed to make federal law the exclusive  remedy not only for claims based on collective  bargaining contracts but also for claims that  cannot be adjudicated without interpreting such a  contract. E.g., United Steelworkers of America v.  Rawson, 495 U.S. 362, 368-69 (1990); Lingle v.  Norge Division of Magic Chef, Inc., 486 U.S. 399,  407, 410 n. 10 (1988); Int'l Brotherhood of  Electrical Workers v. Hechler, 481 U.S. 851, 857-  89 (1987); Allis-Chalmers Corp. v. Lueck, 471  U.S. 202, 220 (1985). The judge thought this such  a case. It may seem that an alternative mode of  disposition, ordinarily preferable when as here  the federal claim (the claim of age  discrimination) drops out before trial, would  have been to dismiss the tort claim without  prejudice. 28 U.S.C. sec. 1367(c)(3); Groce v.  Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir.  1999); Hedges v. Musco, 204 F.3d 109, 123 (3d  Cir. 2000). But a peculiarity of section 301, as  it has been interpreted by the courts, is that  any claim within its scope, even if denominated  as a state law claim, is deemed to arise under,  and only under, section 301, that is, under  federal law. E.g., United Steelworkers of America  v. Rawson, supra, 495 U.S. at 368-69; Caterpillar  Inc. v. Williams, 482 U.S. 386, 392-94 (1987);  Franchise Tax Board v. Construction Laborers  Vacation Trust for Southern California, 463 U.S.  1, 22-24 (1983); In re Amoco Petroleum Additives  Co., 964 F.2d 706, 709 (7th Cir. 1992). So if the  district judge was correct that section 301  occupies the field sought to be traversed by  Kimbro's tort claim, the claim arose under  federal law and federal jurisdiction was  therefore secure even though the only explicit  federal claim dropped out before trial.


2
Here are the facts, construed as favorably to  the plaintiff as the record permits: Kimbro was a  route sales merchandiser for Frito-Lay whose  duties included servicing several retail stores  including the Shop 'N Save store managed by  Ansell. Ansell was furious at Frito-Lay for delay  in shipping goods that he had ordered and took  his fury out on Kimbro. For when he noticed  Kimbro eating a cookie taken from a package in  the store's receiving room, and discovered that  Kimbro had not paid for the cookie, he reported  to Frito-Lay that Kimbro had violated Super  Valu's "no grazing" rule, even though the cookie  was stale. Ansell told Kimbro's supervisors (the  other defendants in the tortious-interference  claim along with Super Valu and Ansell) not to  let Kimbro service any Shop 'N Save stores.  Frito-Lay then discharged him. Kimbro alleges  that his supervisors effected his discharge in  order to conceal their own incompetence in  failing to keep Ansell's store supplied with  Frito-Lay products, which had infuriated Ansell.


3
Kimbro's employment had been governed by a  collective bargaining contract between Frito-Lay  and a teamsters local, but the union did not  press his grievance that he had been fired  without cause. He claims that Frito-Lay's  employee handbook gave him a contractual right to  progressive discipline that Frito-Lay violated by  firing him for a first offense of being excluded  from a customer's stores because of violating the  customer's rule. Interference with that  contractual entitlement is the tort that he says  Ansell (and Ansell's employer, by virtue of the  doctrine of respondeat superior) and Kimbro's two  supervisors at Frito-Lay committed.


4
Assuming without having to decide that Kimbro  has presented a prima facie case of tortious  interference with contract under Illinois law, on  which see Poulos v. Lutheran Social Services of  Illinois, Inc., 312 Ill.App.3d 731, 245 Ill.Dec. 465, 728 N.E.2d 547, 557 (2000); Strosberg v.  Brauvin Realty Services, Inc., 691 N.E.2d 834,  845 (Ill. App. 1998); Reuben H. Donnelley Corp.  v. Brauer, 655 N.E.2d 1162, 1172 (Ill. App.  1995), we consider whether such a claim is  superseded by the exclusive federal jurisdiction  created by section 301. The defendants argue that  no claim of tortious interference may be  maintained by an employee who is covered by a  collective bargaining contract. But the only  appellate cases they cite in support of this  argument are ones in which the employee was  trying to sue his employer, not a third party.  When a worker is covered by a collective  bargaining contract, he must (with immaterial  exceptions, such as the discrimination claim that  Kimbro also but fruitlessly presses here, e.g.,  Lingle v. Norge Division of Magic Chef, Inc.,  supra, 486 U.S. at 412-13; McKnight v. General  Motors Corp., 908 F.2d 104, 112 (7th Cir. 1990);  Tisdale v. United Ass'n of Journeymen &  Apprentices, 25 F.3d 1308, 1311-12 (6th Cir.  1994)) litigate any legal dispute with his  employer as a breach of that contract. He cannot  sue for breach of contract under state law; nor  may he recharacterize his claim as one of tort  law in order to circumvent the exclusive  jurisdiction of federal law over claims for  breach of a collective bargaining contract. E.g.,  United Steelworkers of America v. Rawson, supra, 495 U.S. at 369, 371-72; Int'l Brotherhood of  Electrical Workers v. Hechler, supra, 481 U.S. at  857-89; Smith v. Colgate-Palmolive Co., 943 F.2d  764, 768 (7th Cir. 1991).


5
One of the forbidden recharacterizations is  recasting a breach of contract suit as a suit for  tortious interference with contract. E.g., Lingle  v. Norge Division of Magic Chef, Inc., 823 F.2d  1031, 1047, 1049 (7th Cir. 1987) (en banc), rev'd  on other grounds, 486 U.S. 399 (1988); Beidleman  v. Stroh Brewery Co., 182 F.3d 225, 234-35 (3d  Cir. 1999); Oberkramer v. IBEW-NECA Service  Center, Inc., 151 F.3d 752, 756 (8th Cir. 1998);  Turner v. American Federation of Teachers Local  1565, 138 F.3d 878, 884 (11th Cir. 1998); Int'l  Ass'n of Machinists & Aerospace Workers v.  Tennessee Valley Authority, 108 F.3d 658, 667  (6th Cir. 1997); Magerer v. John Sexton & Co.,  912 F.2d 525, 530-31 (1st Cir. 1990); Scott v.  Machinists Automotive Trades Dist. Lodge No. 190,  827 F.2d 589, 591-92 (9th Cir. 1987) (per  curiam). There is some contrary authority in the  Sixth and Eighth Circuits, see Meyer v. Schnucks  Markets, Inc., 163 F.3d 1048, 1051 (8th Cir.  1998); Fox v. Parker Hannifin Corp., 914 F.2d  795, 800-01 (6th Cir. 1990); Dougherty v. Parsec,  Inc., 872 F.2d 766 (6th Cir. 1989), though not a  circuit split, since both circuits are on both  sides of the issue. Only in the last-cited case,  moreover, was the defendant not the plaintiff's  employer; and it is not a tort for one party to a  contract to interfere with the other party's  contractual rights, as distinct from interference  by a stranger to the contract. Knickman v.  Midland Risk Services-Illinois, Inc., 700 N.E.2d  458, 461-62 (Ill. App. 1998); Douglas Theater  Corp. v. Chicago Title & Trust Co., 681 N.E.2d  564, 567 (Ill. App. 1997); Fox v. Parker Hannifin  Corp., supra, 914 F.2d at 800.


6
But here we do have interference by a third  party, and this can, one might think, make a big  difference. Suppose that Kimbro hadn't stolen the  cookie and that Ansell, acting from entirely  private motives (such as a romantic interest in  Kimbro's wife), had framed Kimbro for the theft,  fooling the union and Frito-Lay and thus (in an  up-to-date version of the story of David, Uriah,  and Bathsheba) dooming Kimbro. It seems odd to  think that a suit against Ansell would be barred  by the Taft-Hartley Act. The employer would not  be involved in the suit, and the terms of the  collective bargaining contract--even the fact  that there was such a contract--would be  irrelevant. Successful invocation of section 301  in such a case would thus leave the plaintiff  remediless, Brazinski v. Amoco Petroleum  Additives Co., 6 F.3d 1176, 1179-80 (7th Cir.  1993); Int'l Union, United Mine Workers of  America v. Covenant Coal Corp., 977 F.2d 895,  897-900 (4th Cir. 1992); Jackson v. Kimel, 992  F.2d 1318, 1328 n. 1 (4th Cir. 1993) (concurring  opinion); see also Loss v. Blankenship, 673 F.2d  942, 946 (7th Cir. 1982); United Food &  Commercial Workers Union v. Quality Plus Stores,  Inc., 961 F.2d 904 (10th Cir. 1992), without  advancing any federal labor policy that we can  think of. It is true that a number of decisions  bar on section 301 grounds tortious interference  suits against third parties, DeCoe v. General  Motors Corp., 32 F.3d 212 (6th Cir. 1994); Int'l  Union, United Mine Workers of America v. Covenant  Coal Corp., supra, 977 F.2d at 899-900; Milne  Employees Ass'n v. Sun Carriers, Inc., 960 F.2d  1401, 1411-12 (9th Cir. 1991); Johnson v.  Anheuser Busch, Inc., 876 F.2d 620, 624 (8th Cir.  1989), see also Baylis v. Marriott Corp., 906  F.2d 874, 877 (2d Cir. 1990) (Railway Labor Act),  but they are cases in which the suit, even though  against a third party, might have required the  court to interpret the collective bargaining  agreement (the contract allegedly interfered  with), in derogation of the arbitration  procedures that most such agreements establish  for interpreting the agreement. That concern, we  have suggested without deciding, might be  accommodated by referring any interpretive issues  to arbitration, with the suit to abide the  arbitration, see Brazinski v. Amoco Petroleum  Additives Co., supra, 6 F.3d at 1179-81; the  analogy is to the doctrine of primary  jurisdiction in administrative law.


7
A few cases fill the remedial gap by holding  that section 301 creates a tort right against  interference with a collective bargaining  contract, e.g., Antol v. Esposto, 100 F.3d 1111,  1117 (3d Cir. 1996); Xaros v. U.S. Fidelity &  Guaranty Co., 820 F.2d 1176 (11th Cir. 1987);  Painting & Decorating Contractors Ass'n of  Sacramento, Inc. v. Painters & Decorators Joint  Comm. of East Bay Counties, Inc., 707 F.2d 1067,  1070-72 (9th Cir. 1983), but that can't be right,  as section 301 creates a right of action only for  breach of a collective bargaining agreement; it  is not a tort statute. The suggestion in  Brazinski, in contrast, places no strain on the  statutory language, although it leaves unresolved  how the interpretation of the agreement by the  arbitrators is to be evoked, and with what  binding effect, in a case such as this in which  none of the defendants is a party to the  agreement.


8
It will not be necessary to pursue these  questions further in order to decide this case.  Consider first the joinder as defendants of  Kimbro's two supervisors at Frito-Lay. It is a  transparent effort to get around the exclusive  federal-law jurisdiction created by section 301.  The difference between suing your employer for  breach of contract and calling it tortious  interference, and suing your supervisors for  tortious interference, is one of form rather than  of substance. For if supervisors are exposed to  such liability the employer will have either to  pay them higher wages to compensate them for the  risk of being sued, or to agree to indemnify them  for the costs of such a suit. In either case the  burden of the liability will come to rest on the  employer, making it the de facto defendant in a  de facto suit under state law for breach of a  collective bargaining contract. And this section  301 does not permit. E.g., Baker v. Farmers  Electric Co-Op., Inc., 34 F.3d 274, 283-84 (5th  Cir. 1994); Hillard v. Dobelman, 774 F.2d 886,  887 (8th Cir. 1985) (per curiam).


9
The question whether the suit can be maintained  against Ansell and his employer is more  difficult, but the answer is ultimately the same.  It was inevitable that the collective bargaining  contract between Frito-Lay and Kimbro's union  would be brought into this suit had it been  allowed to proceed to trial. The reason is that  the trier of fact would have had to decide  whether Kimbro had a contractual right not to be  fired for "grazing" (more precisely, for being  banished permanently from a customer's premises  because of grazing), an issue that depends on  whether grazing is good cause for termination,  within the meaning of the contract. The  jurisdiction conferred by section 301 is, as we  have said, exclusive not only against state-law  suits based on such contracts but also against  state-law suits to which the interpretation of  such a contract is germane. It is true that in a  case in which the defendant is not a party to the  contract, the extinction of state causes of  action is questionable because it could leave the  plaintiff remediless. We have suggested that a  possible way to preserve those causes of action  in such a case might be somehow to refer any  issues of contract interpretation to the  arbitrators, the suit to abide their decision.  But the plaintiff has not picked up on this  suggestion in our Brazinski decision, and it is  therefore waived.


10
Affirmed.